Citation Nr: 1455225	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which addressed the issues involving the Veteran's cervical spine and lumbar spine.  Jurisdiction of this matter was transferred to the St. Petersburg, Florida RO. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The RO denied service connection for posttraumatic stress disorder (PTSD) and the reopening of the claim for service connection for a lumbar spine disorder a September 2003 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received since the September 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims for service connection for PTSD and lumbar spine disorder, and raises the reasonable possibility of substantiating the claims for service connection.

3.  The service medical records do not reveal any evidence of any complaints of, treatment for, or diagnosis of any cervical spine disorder or neck injury during service; there is no evidence that arthritis of the neck became manifest within the first year after the Veteran separated from service. 

4.  There is no probative evidence linking any current cervical spine disorder to military service or to any incident therein.

5.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of a psychiatric disorder, to include PTSD.

6.  The credible and probative evidence of record does not link the Veteran's diagnosed polysubstance abuse and non-PTSD psychiatric disorders to service or to any stressor experienced therein. 

7.  The credible and probative evidence of record does not support that the Veteran experienced the claimed non-combat, in-service stressor.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2003 rating decision that denied service connection for PTSD and a lumbar spine disorder is new and material, and the claims for service connection are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  A cervical spine disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to his claim for service connection for neck injury, cervical spine disorder in a letter dated December 2006; he was provided the requisite notice in a May 2011 with respect to his claim for PTSD.  All required notice was provided was prior to the initial RO rating decisions denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, service personnel records, private medical records, VA medical records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to provide testimony, written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

No VA examination was conducted with respect to the Veteran's claim for service connection for a cervical spine disorder, or a psychiatric disorder.  With respect to the cervical spine disorder, the record shows recent diagnoses of degenerative disc disease of the cervical spine; however no medical evidence of record showing that the Veteran had a diagnosis of any cervical spine disorder, or neck injury during service or that the claimed disorder may be related to any event in service.  With respect to his claim for service connection for a PTSD, there are current diagnoses of PTSD in VA treatment records, but his claim fails based upon lack of verification of his alleged stressors.  To the extent there are diagnoses of other current psychiatric disorders, there is no evidence of any such disorders being present during service or indication that these disorders may be related to service.  Thus, no VA examination is necessary in order to decide these claims.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Reopening of Claims for Service Connection
Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the RO denied service connection for PTSD and the reopening of the claim for service connection for a lumbar spine disorder a September 2003 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the September 2003 rating decision there was no evidence of a current diagnosis of PTSD.  The evidence obtained since the September 2003 rating decision includes VA treatment records which show diagnoses of PTSD.  

With respect to Veteran's claimed lumbar spine disability, the evidence obtained since the September 2003 rating decision includes a July 2008 VA medical opinion, which refers to the cascade of spine degenerative lumbar spondylosis dating from an alleged pre-service back injury to the present, and would have to encompass the period of time that the Veteran was in service.  

The Board concludes that the evidence received since the September 2003 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matters under consideration, and raises a reasonable possibility of substantiating the claims for service connection.  Accordingly, the claims for service connection for PTSD and a lumbar spine disorder are reopened.

III.  Service Connection for Cervical Spine Disorder

The Veteran claims service connection for the residuals of a neck injury.  Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence that arthritis of the cervical spine became manifest during service or the first year after the Veteran separated from service.  

The Veteran's service treatment records are devoid of any evidence of complaints of, treatment for, or diagnosis of any neck injury or cervical spine disability.  Entrance examination of the Veteran was conducted in January 1968.  Clinical evaluation of his head, face, neck, and scalp was normal as with evaluation of his spine.  On the accompanying report of medical history he did not report any back or neck pain.  

Service treatment records dated from April to June 1968 reveal that the Veteran was treated for low back strain.  The initial April 1968 treatment report indicates that the Veteran reported being in a motor vehicle accident in January 1968 and that he had low back pain since that time.  More recently, the Veteran has asserted that he also injured his neck in that same pre-service accident, and that he had symptoms of neck pain related to service.  However, clinical evaluation of the Veteran's neck and spine were again normal on separation examination.
Private medical records dated in June 2000 reveal that the Veteran sought emergency room treatment for complaints of neck and shoulder pain related to a recent twisting injury.  

VA records show that magnetic resonance imaging (MRI) examination of the Veteran's thoracic spine was conducted in May 2003.  Mild discogenic changes at the C3-4 level of the cervical spine were noted as an incidental finding.  

VA emergency room records dated January 2006 reveal that x-ray examination for a fall, with a facial injury, also revealed incidental findings of mild degenerative changes in the mid and lower cervical spine.  

A May 2006 VA pain consultation note shows that the Veteran had complaints of neck pain and cervical radiculopathy.  Cervical spondylosis and degenerative disc disease were suspected and an MRI ordered.  The August 2006 MRI report reveals evidence of degenerative disc disease from the C3 to the C7 level of the cervical spine. 

The medical evidence clearly establishes a current cervical spine disability, verified as degenerative disc disease by MRI examination.  However, there is no evidence of any cervical spine disorder or neck injury during service.  The Veteran asserts that he had a pre-existing neck injury prior to entering service, and that this was aggravated by service resulting in the cervical spine disorder diagnosed over three decades later.  

When a disorder is not noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The presumption of soundness attaches in the present case.  A neck or cervical spine disability was not noted on entry to service.  There is no evidence of any cervical spine symptoms, or neck injury until decades after service; there is no probative evidence linking the current degenerative disc disease of the cervical spine to service.  Although the Veteran may assert that his neck disorder is related to his military service, his statements are not competent evidence to establish the etiology of his current disorder.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because he is not a physician, the veteran is not competent to make a determination that his current complaints are the result of his military service.  

As such, the fact remains that there is no competent evidence on file linking the veteran's current upper back complaints to service or to any incident of service, despite his assertions that such a causal relationship exists.  This lack of cognizable evidence is particularly dispositive as the first medical evidence of record for treatment for symptomatology of this disorder is more than 10 years after his period of service had ended.  See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there is no evidence which provides the required nexus between military service and the current upper back complaints of pain, service connection for an upper back disorder is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disorder.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Service Connection for a Psychiatric Disorder

The Veteran claims service connection for PTSD.  He claims that he experienced stressors during service and that this caused PTSD.  

Again, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Veteran served in the Army from January 1968 to January 1970; he served in Korea.  He did not serve in combat.  Accordingly, his assertions and testimony alone are not sufficient to establish the occurrence of claimed non-combat stressors; there must be credible supporting evidence to corroborate the claimed stressors.  Id. 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

The Veteran claims he experienced a personnel assault.  He claims that due to racial animosity there were fights in the barracks.  He specifically asserts that a Lieutenant purposefully staged fights between black and white soldiers.  He also claims that this officer threated him with a pistol.  He further stated that these instances happened while he was stationed in Korea, and that he was disciplined on fabricated charges as punishment.  

VA has attempted to verify the Veteran's claimed non-combat stressors, but there is no credible supporting evidence to corroborate the claimed stressors.  First the Veteran's accounts are not credible.  At different times he has asserted the officer in question pulled a gun on him, at other times it was held a gun to his head.  The description of the gun has varied from being a .45 caliber pistol, to being a revolver, which is inconsistent with the weapons used by the Army at the time.  Copies of the unit history of the unit in question have been obtained and do not support the assertions of racial trouble in the unit at the time in question.  The Veteran himself acknowledges that he attempted to obtain Army criminal reports about the claimed incident and none were available.  

A "buddy statement" submitted in May 2011 refers the Veteran being "angry" during service because he says he felt discriminated against because his complaints of back pain were not seriously considered.  This statement does not corroborate the stressors claimed by the Veteran.  

Finally, the Veteran asserts that the stressors happened when he was stationed in Korea and that he was unfairly disciplined in retaliation by the officer in question.  Service personnel records establish that the Veteran served in Korea from April 1969 to January 1970; they further establish that the Veteran was disciplined by a Summary Court Martial in May 1968 when he was still in Advanced Individual Training.  This almost a year prior to the Veteran being stationed in Korea.  He was disciplined for a period of being Absent Without Leave (AWOL), and his separation papers, DD 214, confirm a short period of lost service which supports this disciplinary action for being AWOL.  The documents of record related to the Veteran's in-service disciplinary action contradict the assertions he makes that such action was in retaliation for him threating to report the alleged stressor.  

VA mental health treatment records dated in 2003 reveal that the Veteran required treatment for multiple substance abuse and dependence.  These records do not reveal diagnoses of psychiatric disorders other than substance abuse.  

More recent VA mental health treatment records reveal diagnoses of PTSD.  A June 2011 mental health consultation specifically indicates a diagnosis of PTSD; the stressor reported by the Veteran above is noted in the examination report.  Despite this diagnosis, there is no credible supporting evidence that the claimed in-service, non-combat stressor occurred.  Accordingly the diagnosis of PTSD is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative). 

Consideration under 38 C.F.R. § 3.304(f)(5) has been considered; however there is no other evidence to corroborate the claimed stressors and the evidence developed tends to directly contradict the Veteran's assertions in some instances.  Accordingly, with no credible supporting evidence that the claimed in-service stressor occurred service connection for PTSD must be denied.  38 C.F.R. § 3.304; Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  Other VA and Social Security records show diagnoses of psychiatric disorders other than PTSD, including mood disorder, depression, and the aforementioned substance abuse.  However, there is no evidence showing any of these disorders was manifest during service, nor is there any evidence linking any psychiatric disorder diagnosed after service to service, or to any incident experienced therein.  The preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received; the previously denied claim of entitlement to service connection for a lumbar spine disorder is reopened.  

Service connection for a cervical spine disorder is denied.

Service connection for a psychiatric disorder, to include PTSD, is denied.  


REMAND

The Board has reopened the Veteran's claim for service connection for a lumbar spine disability in the decision above.  Service treatment records dated from April to June 1968 reveal that the Veteran was treated for low back strain.  The initial April 1968 treatment report indicates that the Veteran reported being in a motor vehicle accident in January 1968, just prior to entry into active duty.  Based upon this report, the RO has adjudicated the Veteran's claim for service connection for a lumbar spine disorder on the basis of aggravation.  

When a disorder is not found on clinical examination on entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's entrance examination was conducted in January 1968.  Clinical evaluation of his spine was normal; on the accompanying report of medical history he did not report any back or neck pain.  While the Veteran reported a pre-service back injury, and continues to assert such, this does not arise to the level of clear and unmistakable evidence to rebut the presumption of soundness, especially in light of the findings on the entrance examination.  Accordingly, the Veteran's claim for service connection for a lumbar spine disorder must be adjudicated on a direct basis which has not been done.  

The medical opinions of record are related to aggravation and not direct service connection. Accordingly additional examination is required.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for a lumbar spine disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether any currently diagnosed lumbar spine disorder is related to his military service, including the lumbar strain treated in 1968.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, his work history, and with consideration of the Veteran's statements, the examiner must opine as to whether any currently or previously lumbar spine disorder is related to his active military service, including the lumbar strain treated in 1968.    

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for a lumbar spine disorder on a direct basis must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


